DETAILED ACTION
This Office action is responsive to the following communication:  Response After Final filed on 19 February 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 8-13 and 25-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “monitoring, by the content management system, a predefined geographical area for one or more of a plurality of devices moving within a threshold distance of the predefined geographical area, the predefined geographical area associated with the shared folder stored on the content management system,” “determining, by the content management system based on the monitoring, that a first device has moved within the threshold distance of the predefined geographical area based on a location of the first device,” and “responsive to determining that the first device has moved within the threshold distance, sending a notification for display on the first device, the notification including a message indicating that the shared folder can be discovered by the first device.”
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/